UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1590


ANGELA PLEDGER,

                  Plaintiff - Appellant,

          v.

FAIRFAX COUNTY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00740-JAG)


Submitted:   October 24, 2014               Decided:   November 6, 2014


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Pledger,     Appellant Pro Se.       Jamie Marie Greenzweig,
FAIRFAX   COUNTY    ATTORNEY’S  OFFICE,     Fairfax, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angela     Pledger     appeals      the    district    court’s     order

dismissing    as   untimely      her    complaint      alleging    violations       of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012).              We have reviewed the record and

find   no   reversible    error.         Accordingly,      we     affirm    for    the

reasons stated by the district court.                 Pledger v. Fairfax Cnty.,

No. 3:13-cv-00740-JAG (E.D. Va. May 16, 2014).                   We dispense with

oral   argument      because     the    facts   and     legal    contentions       are

adequately    presented    in     the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2